Citation Nr: 0511019	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  96-22 587	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C due to Department of 
Veterans Affairs (VA) right knee surgery in May 1984.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability to the right 
knee due to VA right knee surgery in May 1984.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for major depression 
(claimed as an acquired psychiatric disorder).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.

Initially, this case came to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision issued by the VA 
Seattle, Washington Regional Office (Seattle RO), which 
denied the claim as to issue 1 above as not well grounded.  
Subsequently, the case was transferred to the St. Petersburg, 
Florida Regional Office (St. Petersburg RO).  In October 
1996, the veteran testified at a personal hearing held at the 
St. Petersburg RO.  

In November 1997, the Board remanded issue 1 to the RO to 
ascertain whether the veteran still desired a hearing before 
the Board.  In that remand, the Board also noted that the 
Board lacked jurisdiction over the veteran's claims for 
service connection for major depression and PTSD because a 
timely substantive appeal had not been filed.  In April 1998, 
the veteran testified at a Central Office (CO) hearing before 
the undersigned Veterans Law Judge.  Copies of the hearing 
transcripts are associated with the record.

In a November 1998 decision, the Board determined that the 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C following VA right knee surgery was 
not well grounded.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order entered in June 1999, the Court granted a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion), vacated the November 1998 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  In substance, the Joint Motion 
instructed VA to address the application of the continuity of 
symptomatology provision contained in 38 C.F.R. §  3.303 
(2004).

In April 2000, the Board determined that the claim was well 
grounded and remanded the case to the RO for additional 
development.  Allin v. Brown, 10 Vet. App. 55, 57 (1997).  
Following receipt of the veteran's case at the Board for 
further appellate consideration, but prior to the 
promulgation of a decision on the appeal, the case was sent 
to the Board's Evidence Development Unit (EDU), to undertake 
additional development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
A VA medical opinion was received May 2003.  In a May 2003 
letter, the veteran was notified of such development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903 (2004).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And, in August 
2003, the Board remanded the case for initial consideration 
of the evidence obtained by the EDU and additional 
development.  VAOPGCPREC 1-03.  The case is now before the 
Board for further appellate consideration

During the pendency of this appeal, in a February 2002 rating 
decision the RO not only confirmed the earlier denial of 
issue 1 above, but also denied the veteran's claims 
pertaining to issues 2 through 5 above.  In a VA Form 21-
4138, accompanied by additional correspondence, the veteran 
filed a notice of disagreement (NOD) with that rating 
decision and as such requires the issuance of a statement of 
the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Issues 2 through 5 listed above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  The pervasive evidence establishes that the veteran did 
not receive a blood transfusion during surgery on his right 
knee performed at a VA facility in May 1984 and that he was 
found to have the hepatitis C antibody nearly 10 years later.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C claimed as 
due to a blood transfusion received during right knee surgery 
performed by VA in May 1984 have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.  VA is not required, however, to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.

In compliance with the April 2000 and August 2003 Board 
remands, the veteran was asked to provide additional 
information as to the dates and places of treatment following 
his May 1984 right knee surgery, including the Texas Medical 
Center, Danbury Hospital, Yale Medical Center, Broward 
General Hospital, Hermann Hospital, University of Miami 
School of Medicine, and Drs. L. Winston, S. Frye (Tampa VA 
Medical Center (VAMC)) and Beard (Miami VAMC), and the VA 
physician referred to at pages 4 and 5 of an April 1998 Board 
hearing.  

In response, the veteran signed a VA Form 21-4142 received by 
the AMC in August 2004, indicating that he had been treated 
at the West Haven, Connecticut VA Medical Center (VAMC) in 
1986, at the Seattle VAMC dated in 1994, at the Miami VAMC 
dated in 1998, and at the Tampa VAMC since January 1998 for a 
right knee disorder and/or bad blood.  He specifically noted 
that treatment for bad blood was received at the Seattle and 
Tampa VAMCs.  Treatment records are in the claims file from: 
Dr. Leland Winston of the Texas Medical Center dated from 
October 1986 to December 1987, the Yale New Haven Hospital 
dated in April 1990, the Danbury Hospital dated in January 
1986 and in June 1989, the Martinez VAMC dated from May 2, 
1984 to May 11, 1984 (hospitalization for right knee surgery) 
and from May 1991 to June 1991, the West Haven VAMC dated 
from January 1986 to April 1990, the Seattle VAMC dated from 
December 1989 to March 1995, the Miami VAMC dated from April 
1996 to August 1996 and from May 2003 to December 2003, the 
Tampa VAMC dated in November 1996 and from March 2001 to 
August 2001 and from September 2002 and August 2004, and the 
University of Miami dated in May 1996.  

In a July 2000 response, the Social Security Administration 
indicated that it did not had a disability file for the 
veteran.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The veteran was examined in August 1994 and 
September 2000 and an addendum was received in April 2001.  
In March 2003, the veteran's claims file was reviewed and a 
VA independent medical opinion was given concerning whether 
the veteran contracted hepatitis C as a result of a blood 
transfusion received during right knee surgery performed by 
VA in May 1984.  In February 2002 and November 2004, the 
veteran's claim was readjudicated and supplemental statements 
of the case (SSOCs) were issued.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
Board's April 2000 and August 2003 remands.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the post-
service non-VA and VA medical records, two hearing 
transcripts, and the VA examination reports and medical 
opinions, which discuss the veteran's May 1984 right knee 
surgery and its relationship, or lack thereof, to hepatitis 
C, are adequate for determining whether the criteria for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for have been met.  

In a December 1995 SOC, SSOCs issued in April 1997, February 
2002 and November 2004, an April 2000 Board remand giving the 
veteran notice of what was needed to establish entitlement to 
compensation under 38 U.S.C. § 1151 and that he would be 
scheduled for an examination, and a January 2004 VCAA letter, 
VA asked the veteran to fill out a risk factors for hepatitis 
questionnaire, notified him of the new duty to assist 
provisions of the VCAA, what VA would do and had done, and 
what he should do, and gave him more time to provide any 
additional comments or supporting information.  In a response 
received in August 2004, the veteran indicated that he had 
been treated by various VAMCs but he did not provide a 
response to the risk factors for hepatitis questionnaire.  
Thus, particularly in light of the March 2003 VA medical 
opinion and the veteran's failure to respond to the hepatitis 
questionnaire, the Board finds that the VA has obtained, or 
made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claim.  The duty to 
assist is not a one-way street, and the veteran has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
entitlement to compensation under 38 U.S.C. § 1151 was 
received in May 1994.  In an April 1995 rating decision, the 
RO denied the veteran's claim as not well grounded.  An April 
2000 Board remand notified the veteran of what evidence he 
needed to establish entitlement to compensation under 
38 U.S.C. § 1151 and told him that he would be scheduled for 
an examination.  In subsequent SSOCs issued in 2002 and 2004, 
VA readjudicated the issue on the merits, confirming the 
previous denial.  In a January 2004 letter, VA provided 
notice of the provisions of the VCAA to the appellant and 
specifically informed the veteran of what VA had done or 
might do and what information he needed to provide in support 
of his claim.  Although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim and the January 2004 VCAA letter 
specifically notified him that it is his responsibility to 
make sure that VA received all requested records that are not 
in the possession of the Federal Government.  The cover 
letters to the SSOCs also provided the veteran with more time 
to make any comment or to provide additional information in 
support of his claim.  The February 2002 SSOC provided the 
regulations implementing the provisions of the VCAA.  In 
various letters, two Board remands, a January 2004 VCAA 
letter to the veteran, an SOC, three SSOCs, and their cover 
letters, VA provided additional notice to the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence might be, or had 
been, obtained by VA, and gave the veteran additional time to 
submit any comment concerning any additional evidence that 
pertained to his claim.  In these communications, VA also 
informed the appellant of what information and evidence was 
needed to substantiate his claim and what information he 
needed to submit and what VA would do or had done.  The 
veteran testified at RO and CO hearings.

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that VA has notified the appellant of the 
evidence needed to adjudicate his claim and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issue discussed in this decision, 
particularly in light of the fact that the veteran did not 
receive a blood transfusion during the May 1984 knee surgery 
and, as such, there is no competent medical opinion linking 
the veteran's hepatitis C to that surgery.  See VAOPGCPREC 5-
2004.  Thus, the Board finds that there has been no prejudice 
to the appellant in this case that would warrant further 
notice or development, his procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

The law provides, under 38 U.S.C.A. § 1151(West 1991), that 
where a veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the implementing regulation 
in effect at that time, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in May 1994.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

During his RO and CO hearings, the veteran alleged that his 
May 1984 right knee surgery performed at the Martinez, 
California VAMC lasted 4 1/2 to 5 hours and required a 
transfusion of O+ blood and that, as a result, he contracted 
hepatitis C and therefore is entitled to compensation under 
38 U.S.C. § 1151.  

Upon a review of the evidence, the Board finds that there is 
no legal basis for grant of the benefit sought.  The evidence 
is clear that the veteran has no service-connected 
disabilities and is not in receipt of Chapter 31 benefits.  
As such, the claimed injury, or disability, was not sustained 
while participating in a Chapter 31 Vocational Rehabilitation 
program.  38 U.S.C.A. §§ 1151(a)(2); 3100 (West 1991).

In this case, the evidence also shows that the veteran did 
not incur Hepatitis C, as the result of hospitalization, 
medical or surgical treatment received in May 1984.  In March 
2003, after a thorough and independent review of the claims 
file, a VA specialist stated that the records from the 
Martinez VAMC indicate that "the veteran DID NOT RECEIVE a 
blood transfusion during arthroscopic surgery on his right 
knee in 1984."  He added that, since there was no blood 
transfusion during arthroscopic surgery in May 1984 at the 
Martinez VAMC, "the presence of the hepatitis C antibody in 
the appellant is not, and cannot be, related to a non-
existent blood transfusion."  He concluded that the 
"veteran's hepatitis C antibody IS NOT related to his May 
1984 Martinez CA VAMC hospitalization."  

In support of his opinion, the VA physician noted that 
hepatitis C infection is usually a result of parenteral blood 
exposure.  This may result from transfusion of contaminated 
blood, parenteral drug substance abuse, contaminated tattoos, 
and snorting cocaine (which damages nasal mucous membranes 
and arise from sharing of inhalant devices).  The US blood 
supply was not tested for hepatitis C in 1984, so that 
individuals may have been transfused with infected blood.  It 
was not until several years later that it was recognized that 
the blood supply was a source of hepatitis and measures were 
taken to ensure the safety of the blood supply.  Rarely, 
hepatitis C may be transmitted by a sexual exposure.  In 
about 10 percent of circumstances, an etiology cannot be 
determined.  In this case, notes from VA admission for 
alcohol rehabilitation in January through March 1994 reflect 
a history of cocaine abuse and multiple surgeries on the 
right knee.  Other admissions corroborate the history of 
multiple knee surgeries.  Operative and post-operative 
records from knee surgery on May 4, 1984 confirmed that there 
was no blood transfusion and that operative blood loss was 20 
cc.  There are no orders for type and cross of blood.  A 
preoperative complete blood count obtained on May 3, 1984 
reflects a hemoglobin level of 15.8 g/dl and a hematocrit 
level of 44.7 percent.  The examiner indicated that, given 
records indicating minimal a blood loss, there would be no 
medical reason for blood transfusion.  An anesthesia post-
operative note from May 7, 1984 confirms that the appellant 
had spinal anesthesia for the operation.  A discharge summary 
from Danbury Hospital, in January 1986, reveals that the 
veteran was treated for substance abuse and that he admitted 
to very heavy cocaine use for a number of years probably by 
snorting.  The veteran did free-basing sometimes, but he 
never used a needle.  The veteran also admitted to sniffing 
in relation to cocaine.  On physical examination, skin tattoo 
marks were found.  Thus, based upon the discharge summary 
from Danbury Hospital, a non-VA facility, which documented 
both a long history of cocaine snorting and the presence of 
skin tattoos, the March 2003 VA examiner opined that either 
of these two exposures was the most likely source of the 
appellant's hepatitis C exposure.  The examiner added that 
the appellant's hepatitis C exposure was definitely not 
related to any blood transfusion occurring during his 1984 
Martinez VA hospitalization, as there was no blood 
transfusion.  

The March 2003 examiner indicated that the prior opinions of 
VA examiners were derived without knowledge that there was no 
evidence of a blood transfusion during the Martinez 1984 VA 
hospitalization.  Instead, the examiners accepted the word of 
the appellant and gave him the benefit of the doubt.  Given 
the evidence that there was no blood transfusion, the March 
2003 examiner opined that the prior opinions cannot accepted.  
The Board agrees.  Mere acquiescence with the appellant's 
contentions does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board finds that the statements of the August 
1994 and September 2000 VA examiners are not definite 
opinions as to the question of whether the veteran's 
hepatitis C was caused by, or etiologically related to, any 
blood transfusion in 1984.  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the opinions of the 
August 1994 and September 2000 examiners linking the 
veteran's hepatitis C, first diagnosed in 1994 on a routine 
blood test, and his May 1984 knee surgery, to be unpersuasive 
since the basis appears to be based on the assertion made by 
the veteran that he received a blood transfusion in May 1984.  
Any statements linking the veteran's hepatitis C to his May 
1984 surgery are speculative in nature, since he did not 
receive a blood transfusion.  

In contrast, the Board finds the March 2003 VA specialist's 
opinion more persuasive.  After a thorough review of the 
claims file, the VA specialist concluded that there was no 
evidence from the medical records that the veteran received a 
blood transfusion at Martinez VAMC in 1984 and that, based on 
other evidence of the record, a history of cocaine substance 
abuse or contaminated tattoos are the probable causes of his 
hepatitis C exposure.  At a January 1994 VA admission for 
alcohol dependence, where he was first diagnosed as having 
the hepatitis C antibody, the veteran reported that he began 
using cocaine at age 27 and continued to use it during the 
1970s but had not used it since that time.  Both the 1994 and 
2000 VA examiners appear to have based their opinions on this 
history given by the veteran.  However, the January 1986 
Danbury Hospital discharge report belies the veteran's self-
reported history.  Moreover, the March 2003 VA examiner's 
opinion is further corroborated by another Danbury Hospital 
discharge summary, dated in June 1989, for chemical 
dependency, which noted that a urine drug screen was positive 
for cocaine.

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements, along with others 
made by his representative.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's hepatitis C and his 
May 1984 knee surgery.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Given that the objective evidence of record demonstrates that 
the veteran did not receive a blood transfusion during right 
knee surgery performed in May 1984 and that his hepatitis C 
was first diagnosed many years later, hepatitis C was not 
incurred as a result of such surgery, the Board finds that 
the persuasive evidence is against the veteran's claim and is 
not in equipoise.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.385(b), (c) (1997).  Thus, the claim must be denied.

Finally, the Board acknowledges that the Court remanded the 
case back to the Board for a discussion of the continuity of 
symptomatology provision contained in 38 C.F.R. §  3.303 
(2004).  However, such a discussion is inapplicable, where as 
here there was no blood transfusion to link hepatitis C first 
diagnosed nearly 10 years after the subject May 1984 surgery.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C claimed as due to a blood transfusion received 
during right knee surgery performed by VA in May 1984 is 
denied.


REMAND

As noted above, a May 2002 correspondence from the veteran is 
an NOD with regard to a February 2002 rating decision, 
pertaining to the issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability to the right knee due to VA right knee surgery in 
May 1984 and whether new and material evidence has been 
received to reopen claims for service connection for a right 
knee disorder, major depression (claimed as and acquired 
psychiatric disorder), and PTSD.  The RO has yet to discuss 
these issues in a separate SOC.  Where the Board finds an NOD 
has been submitted to a matter that has not been addressed in 
an SOC, the issue should be remanded to the RO for 
appropriate action.  Manlincon, 12 Vet. App. at 240-41; see 
also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  

Accordingly, the case is REMANDED for the following:

The RO should issue the veteran a 
statement of the case as to the issues of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability to the right knee 
due to VA right knee surgery in May 1984 
and whether new and material evidence has 
been received to reopen claims for 
service connection for a right knee 
disorder, major depression (claimed as 
and acquired psychiatric disorder), and 
PTSD.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claims reviewed by the 
Board.  The RO should allow the veteran 
and his representative, if any, the 
requisite period of time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


